The plaintiff in this suit in equity has appealed from a final decree dismissing the bill. It now appears that during the pend-ency of the suit the plaintiff conveyed the land which it once owned on Emile Street in Worcester. The plaintiff’s ownership of that land was the. sole basis upon which it could have claimed any right to a mandatory injunction regarding the projection of the defendants’ house into the street. The relief sought is not applicable to an existing or substantial right of the plaintiff. The subject matter of the suit has become moot. See Blume v. William Shenkel & Sons Co. 266 Mass. 15, 16; Independent-Progressive Party v. Secretary of the Commonwealth, 266 Mass. 18, 21-23. We might add that a review of the record indicates that on the merits the decree dismissing the bill was not error.

Decree affirmed.